J. B. McPHERSON, District Judge.
I do not think it necessary to review the testimony in this case in any detail. There is little dispute about the facts, except as to the degree of danger that threatened the ferryboat, and upon this point I am disposed to agree with the respondent in believing that when the tug hauled the ferryboat out of the slip there was no longer much, if, indeed, there was any, danger from the fire. But this is a conclusion derived from a leisurely survey of the situation, nearly two years after the occurrence, and it would not be just to try the conduct of the tug by such a standard. I do not doubt that the danger to the ferryboat appeared much more threatening at the time than it really was. Neither do I doubt that, in any event, it was an act of prudence to move the boat some distance away. The whole conduct of the tug was commendable, from the time she began to give the alarm to the. end of her stay at the scene of the fire,, and to award a merely nominal sum might be to discourage similar efforts in the future, when the peril might ,be much more serious. The tug, however, was in no danger herself, and the service performed was neither prolonged nor laborious; so. that, while an award of some substance should be made, the amount should not be large. Taking everything into consideration, I think that $200 would be a proper sum, and a decree may be drawn for this amount.